                      IN THE UNITED STATES DISTRICT COURT
                  fOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION

                                 NO. 7:18-CR-00022-lBO                       FILED IN
                                                                             ON       /1.OLN? crrr '  AP
                                                                                                  "?Afr~
                                                                                  Peter A. Moore, Jr., Clerk
UNITED STATES OF AMERICA                                                          US Oistriet Court
                                                                                  E~stem DiStrlct of NC
             v.

TALIH RIK ANTHONY REEVES


                          PRELIMINARY ORDER OF FORFEITURE

        WHEREAS,     pursuant      to    the        entry   of   a     Memorandum     of     Plea

Agreement by the defendant on April 17, 2018, and the defendant's

guilty plea to an offense in violation of 21 U.S.C.                               §   846,    the

Court    finds     that    the    following         property is        hereby     forf ei table

pursuant to 21 U.S.C. § 853, to wit:

        a) $2,137.00 in United States Currency;

        b) A Beretta PX4 Storm,           .9mm Handgun, Serial Number PY57498

        c) A Stevens .22 LR Rifle, Serial Number 5228; and

        d) any and all related ammunition;

        AND WHEREAS, by virtue of said guilty plea and the defendant's

agreement therein, the United States is now entitled to entry of

a Preliminary Order of Forfeiture pursuant to Fed.                              R.    Crim.     P.

32. 2 (b) (2);     and     to    seize    the        specific        property     subject       to

forfeiture, to conduct any discovery the Court considers proper in

identifying,        locating,      or    disposing          of   the    property,       and     to



                                                I
commence     proceedings          that     comply     with      any   statutes          governing

third-party rights, as provided by Fed. R. Crim. P. 32.2 (b) (3);

      It is hereby ORDERED, ADJUDGED and DECREED:

      1.     That based upon the plea of guilty by the defendant, the

United     States    is     hereby       authorized        to   seize     the      above-stated

property,    and it        is hereby forfeited to the United States for

disposition in_accordance with the law, subject to the provisions

of 21 U.S.C. § 853 (n), as allowed· by Fed. R. Crim. P. 32.2 (b) (3).

In accordance with Fed. R. Crim. P. 32.2 (b) (4) (A), this Order is

now final as to the defendant.

      2.      That upon sentencing and issuance of the Judgment and

Commitment Order, the Clerk of Court is directed to incorporate a

reference to this Preliminary Order of Forfeiture in the applicable

section     of   the       Judgment,       as    required       by    Fed.        R.    Crim.    P.

32.2(b) (4) (B).

      3.     That pursuant to 21 U.S.C. § 853(n), the United States

shall publish notice of this Order and of its intent to dispose of

the   property       in    such        manner   as   the     Attorney      General        or    the

Secretary of Treasury directs, by publishing and sending notice in

the   same manner          as   in civil        forf ei tu re    cases,      as    provided in

Supplemental        Rule    G ( 4) .      Any person other than the                    defendant,

having or claiming any legal interest in the subject property must

file a petition with the Court within 30 days of the publication



                                                 2


       Case 7:18-cr-00022-80 Document 141-1 Filed 07/13/18 Page 2 of 3
•



    of notice or of receipt of actual notice, whichever is earlier.

          The petition must be signed by the petitioner under penalty

    of   perjury   and   shall    set    forth       the   nature   and   extent   of   the

    petitioner's right, title, or interest in the subject property, and

    must include any additional facts supporting the petitioner's claim

    and the relief sought.

          4.   That upon adjudication of all third party interests this

    Court will enter a Final Order of Forfeiture pursuant to 21 U.S.C.

    § 853, as required by Fed. R. Crim. P. 32.2(c) (2).

          SO ORDERED, this       _!J_   day of   AA~                 , 2018.

                                          :L~M!J,~
                                            Chief, United States
                                            Judge
                                                                          Dist~




                                                 3
